     Case: 1:18-cr-00868 Document #: 55 Filed: 11/04/20 Page 1 of 10 PageID #:202




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA,              )
    Plaintiff,                         )
                                       )      18 CR 868
v.                                     )      Honorable Charles R. Norgle Sr.
                                       )
EDMUND SINGLETON,                      )
    Defendant.                         )


             EDMUND SINGLETON’S SENTENCING MEMORANDUM

       NOW COMES the defendant, EDMUND SINGLETON (“Mr. Singleton”), by

and through his attorney, QUINN A. MICHAELIS, and respectfully request,

pursuant to 18 U.S.C. § 3353(a) and United States v. Booker 543 U.S. 220 (2005),

and its progeny, that this Honorable Court impose a sentence of time served (22

months). In support of this request, Mr. Singleton states as follows:

       I.     OBJECTIONS TO THE GUIDELINE CALCULATION

              a. The Offense Level

       The PSR calculates Mr. Singleton’s base offense level as 20, because the

defendant committed the instant offense after sustaining one felony conviction for a

crime of violence, specifically his 2008 conviction for Aggravated Battery. (PSR at

22). Pursuant to USSG 2K2.1(b)(6)(B), the PSR adds an additional 4 points because

probation determined that the firearm possessed was used in connection with

another felony offense—namely the possession of 80 grams of marijuana at the time

of his arrest. Mr. Singleton objects to this enhancement because possession of less

than 100 grams of marijuana is a misdemeanor in the state of Illinois, and
    Case: 1:18-cr-00868 Document #: 55 Filed: 11/04/20 Page 2 of 10 PageID #:203




distribution of a “small amount” of marijuana is also a misdemeanor at the federal

level.

         Specifically, USSG 2K2.1(b)(6)(B) states that a defendant’s offense level

should be increased “if the defendant…used or possessed any firearm or

ammunition in connection with another felony offense.” (emphasis added). Under

21 U.S.C. §841(b)(4), 844, “any person who violates subsection (a) of this section by

distributing a small amount of marihuana for no remuneration shall be treated as

provided in section 844 of this title, and section 3607 of title 18.” In other words,

distributing a “small amount” of marijuana for no remuneration shall be treated as

a simple possession, under 21 U.S.C. §844. A conviction under 21 U.S.C. §844

carries a maximum penalty of up to one year in custody, making such offense a

misdemeanor offense, as defined by the sentencing guidelines: “’felony offense’

means any federal, state, or local offense punishable by death or a term of

imprisonment exceeding one year, regardless of the actual sentence imposed.”

USSG §4A1.1(o).

         There is no statutory definition of “small amount.” According to the PSR, and

admitted to in the plea agreement, at the time of his arrest, Mr. Singleton was

found in possession of 80 grams of marijuana. Under Illinois law, possession of

more than 30 grams but less than 100 grams of marihuana is a misdemeanor

offense. 720 ILCS 550/4(c). Because the Illinois statutes treat possession of less

than 100 grams of marijuana as a misdemeanor, Mr. Singleton suggests that 100
      Case: 1:18-cr-00868 Document #: 55 Filed: 11/04/20 Page 3 of 10 PageID #:204




grams of marijuana be used as the upper bounds of what a “small amount” of

marijuana is for federal purposes.

        Furthermore, although the plea agreement states that Mr. Singleton

“intended to deliver” the marijuana, the PSR notes that he planned to “supply” his

friend’s birthday party (PSR at 16) and neither the PSR, nor the plea agreement

states that he planned to supply that party for remuneration. The focus of the

analysis for determining if Mr. Singleton committed a felony or misdemeanor for

purposes of the 4-point enhancement should be on whether there is evidence that

Mr. Singleton received remuneration for the marijuana. Since the marijuana was

never actually distributed, because it was still found in Mr. Singleton’s possession

at the time of his arrest, that conduct does not rise to a federal felony, and thus

cannot be used as the basis for the 4-point enhancement under USSG §

2K2.1(b)(6)(B).

        The resulting total offense level, after timely acceptance of responsibility is

17.

               b. Criminal History Calculation

        Mr. Singleton agrees with the probation office’s assessment that his 2012

conviction for aggravated unlawful use of a weapon is not countable because that

conviction is now unconstitutional under Moore v. Madigan, 702 F.3d 933 (7th Cir.

2012), People v. Aguilar, 2 N.E.3d 321 (Ill. 2013). (PSR at 39).

        Mr. Singleton objects to the inclusion of one criminal history point for his

2009 conviction for reckless conduct. (PSR at 38). Under USSG §4A1.2(c)(1) certain
   Case: 1:18-cr-00868 Document #: 55 Filed: 11/04/20 Page 4 of 10 PageID #:205




prior misdemeanor offenses are only counted if they are similar to those listed in

the subsection and “the sentence was a term of probation of more than a year or a

term of imprisonment of at least thirty days.” Among the listed offense that are

only countable if the sentence is a term of a year or more of probation or

imprisonment of at least thirty days is disorderly conduct. U.S.S.G. 4A1.2(c)

      Courts are directed to consider 5 factors in determining whether a particular

conviction should be excluded or included in the criminal history calculation based

on their similarity to the enumerated offenses of §4A1.2(c):

         (i) Comparison of the punishments imposed for the listed and unlisted
              offense;
         (ii) The perceived seriousness of the offense as indicated by the level of
              punishment;
         (iii)       The elements of the offense;
         (iv)        The level of culpability involved; and
         (v) The degree to which the commission of the offense indicates a
              likelihood of recurring criminal conduct.
U.S.S.G §4A1.2(c), Note 12(A).

      The offense of disorderly conduct as it relates to federal parklands, is defined

as “ with intent to cause public alarm, nuisance, jeopardy or violence, or knowingly

or recklessly creating a risk thereof, such person commits any of the following

prohibited acts: (1)Engages in fighting or threatening, or in violent behavior.

36 CFR § 2.34. The penalty for disorderly conduct on federal land is not more than

6 months imprisonment. 18 U.S.C. §1865.

      Similarly, to be found guilty of disorderly conduct within “Indian country,” a

person, “with purpose to cause public inconvenience, annoyance or alarm, or

recklessly creating a risk thereof…(1) engages in fighting or threatening, or in
   Case: 1:18-cr-00868 Document #: 55 Filed: 11/04/20 Page 5 of 10 PageID #:206




violent or tumultuous behavior.” 25 CFR §11.441. The penalty for such an offense

is a “petty misdemeanor.”

        The model penal code mirrors the language of the two above referenced

definitions of disorderly conduct: “A person is guilty of disorderly conduct if, with

purpose to cause public inconvenience, annoyance, or alarm, or recklessly creating a

risk thereof; he…(a) engages in fighting or threatening, or in a violent or

tumultuous behavior.” Model Penal Code §250.2

        In Illinois, “a person commits reckless conduct when he or she, by any means

lawful of unlawful, recklessly performs an act or acts that (1) causes bodily harm to

or endangers the safety of another person.” 720 ILCS 5/12-5(a). Reckless conduct

under subsection (a)(1) is a class A misdemeanor, punishable by up to a year

incarceration.

        All of the disorderly conduct offenses at the federal level appear to

criminalize the act of fighting or engaging in violent behavior, which is within the

class of conduct that is “causing bodily harm to or endangering the safety of

another person” prohibited by the Illinois reckless conduct statute. The Illinois

Reckless conduct statute provides for a harsher penalty than the federal statutes,

however all the statutes punish the same conduct, and all involve the same level of

culpability. As such, Mr. Singleton should receive no criminal history points for this

conviction because it is “similar to” the offense of disorderly conduct and is not

countable because the sentence he received for that conviction was less than 60

days.
   Case: 1:18-cr-00868 Document #: 55 Filed: 11/04/20 Page 6 of 10 PageID #:207




      Mr. Singleton’s resulting criminal points equals 3 points, placing him in

criminal history category II. The resulting sentencing range is thus 27-33 months.

      II.    A SENTENCE OF TIME SERVED WOULD BEST SATISFY THE
             GOALS OF 18 U.S.C. § 3553(a).

      The Court must impose a sentence sufficient, but not greater than necessary

to comply with the purposes set forth in paragraph (2), “ which are “the need for the

sentence imposed—

      (A) to reflect the seriousness of the offense, to promote respect for the law,
          and to provide just punishment for the offense;
      (B) to afford adequate deterrence to criminal conduct;
      (C) to protect the public from further crimes of the defendant; and
      (D) to provide the defendant with needed educational or vocational training,
          medical care, or other correctional treatment in the most effective
          manner.”
18 U.S.C. § 3553(a)(2). In “determining the particular sentence to be imposed,” the

Court must consider these purposes, the nature and circumstances of the offense

and the history and characteristics of the defendant, the need to avoid unwarranted

disparities, and the need to provide restitution to any victims of the offense. 18

U.S.C. § 3553(a)(1)-(7).

      It is clear from the PSR that Mr. Singleton has been surrounded by poverty

and violence since his early childhood. He described living “in poverty in

neighborhoods where gun violence was routine.” (PSR at 68). Not only has Mr.

Singleton been shot, but his mother and brother were also victims of gun violence.

(PSR at 68). He has witnessed many shootings, including his friend who was shot

in the eye while they were in a car together. (PSR at 80). The trauma of all of this

violence was compounded by the death of his father in 2017. As stated by the PSR,
   Case: 1:18-cr-00868 Document #: 55 Filed: 11/04/20 Page 7 of 10 PageID #:208




Mr. Singleton was the one who found his father in his home after his death. (PSR

at 80). As a result of the constant violence and loss surrounding Mr. Singleton, he

appears to be suffering from ongoing anxiety and nightmares that have not received

any treatment.

      It would seem at odds for someone who has been repeatedly traumatized by

gun violence to then carry such a destructive weapon on him. However, Mr.

Singleton’s traumatic past, as well as his criminal history puts him in a unique

position to speak to others about the dangers of gun violence. Before his father’s

death, Mr. Singleton was working as a public speaker for Ceasefire/Safer (PSR at

86). He has a unique opportunity now to use his experiences with the criminal

justice system to speak to others and educate them about gun violence.

      a. The Need for medical care.

      The sentence imposed must ensure that “needed . . . medical care” is provided

“in the most effective manner.” 18 U.S.C. § 3553(a)(2)(D). The United States

Sentencing Commission now recognizes that “[p]physical condition . . . may be

relevant in determining whether a departure is warranted,” and has always

recognized that “in the case of a seriously infirm defendant, home detention may be

as efficient as, and less costly than, imprisonment.” USSG § 5H1.4, p.s. (2010).

Furthermore, under 18 U.S.C. § 3553(a), judges are authorized to consider a

defendant’s medical condition, despite the Guideline’s discouragement of chapter 5

departures.
    Case: 1:18-cr-00868 Document #: 55 Filed: 11/04/20 Page 8 of 10 PageID #:209




       As is evidenced by the past half a year of COVID-19 pandemic, The Bureau of

Prisons often fails to provide adequate medical treatment and prevention of the

spread of COVID-19 within their facilities.

       The PSR notes that Mr. Singleton “reported suffering from asthma as a child

and using a prescription rescue inhaler…he stated that was hospitalized

approximately four times as a child for asthma attacks. He currently does not need

to use an inhaler.” According to records supplied by the MCC, Mr. Singleton has

had asthma since childhood and has been prescribed an albuterol inhaler to be used

as needed. (See attached records)

       Although more study is required, it appears that individuals who suffer from

non-allergic asthma are at greater risk for suffering the worst effects of COVID-19

because they have increased levels of ACE2 receptors in their lungs.1 ACE2

receptors are the gateway that allows COVID-19 to enter into the body’s cells,

including the lungs.

       Mr. Singleton is not currently infected with COVID-19, the court should still

consider the current global health crisis and its effect on the Bureau of Prisons

when deciding the appropriate sentence here. It is well documented that viruses

such as COVID-19 are very difficult to control in a prison setting due to crowded,

confined spaces, and the reduced ability of inmates to social distance. As several

courts have acknowledged, citing experts including the Center for Disease Control and



1Does Asthma Increase Covid-19 Risk? Emerging Research Suggests a Complicated Connection.
STAT available at: https://www.statnews.com/2020/07/02/asthma-covid19-connection-research/ (last
visited Nov 2, 2020.
    Case: 1:18-cr-00868 Document #: 55 Filed: 11/04/20 Page 9 of 10 PageID #:210




Prevention (“CDC”), “correctional and detention facilities ‘present[] unique challenges for

control of COVID-19 transmission among incarcerated/detained persons, staff, and visitors.’”

United States v. Kennedy, Case No. 18-20315, Case No. 2020 WL 1493481 at *2 (E.D. Mich.

Mar. 27 2020) (quoting CDC, “Interim Guidance on Management of Coronavirus Disease 2019

(COVID-19) in Correctional and Detention Facilities”) (Mar. 23, 2020)). “These include: low

capacity for patient volume, insufficient quarantine space, insufficient on-site medical staff,

highly congregational environments, inability of most patients to leave the facility, and limited

ability of incarcerated/detained persons to exercise effective disease prevention measures (e.g.,

social distancing and frequent handwashing).” Id. Because of the unique strains the pandemic

has placed on the Bureau of Prisons, the Attorney General issued a Memorandum to the BOP

encouraging transfer of inmates to home confinement where appropriate.2

       III.     CONCLUSION

       For the foregoing reasons, EDMUD SINGLETON respectfully submits that a

sentence of time served (which equals 22 months since the date of his arrest on

December 19, 2018) is sufficient, but not greater than necessary to satisfy the

purposes of sentencing.

Respectfully Submitted,

s/ Quinn A. Michaelis
Quinn A. Michaelis
Attorney for EDMUND SINGLETON
73 W. Monroe, Suite 106
Chicago, IL 60603
312-714-6920


2See Office of The Attorney General, Memorandum For Director of Bureau of Prisons, “Increasing
Use of Home Confinement at Institutions Most Affected by COVID-19” available at:
https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf (last visited Nov 2,
2020)
  Case: 1:18-cr-00868 Document #: 55 Filed: 11/04/20 Page 10 of 10 PageID #:211




                           CERTIFICATE OF SERVICE

      I, Quinn A. Michaelis, an attorney, certify that in accordance with Fed. R.

Crim. P. 49, Fed R. Civ. P. 5, LR5.5, and the General Order on Electronic Case

Filings (ECF), the following document:

            EDMUND SINGLETON SENTENCING MEMORANDUM

was served on October 29, 2020, to all parties of record via the CM/ECF system.



s/ Quinn A. Michaelis

Quinn A. Michaelis

Attorney for EDMUND SINGLETON
73 W. Monroe, Suite 106
Chicago, IL 60603
312-714-6920
